             Case 7:19-cv-08403-VB Document 28 Filed 01/16/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X

JONATHAN KUHL,

                                               Plaintiff,
                    -against-                                          AFFIRMATION IN REPLY TO
                                                                       OPPOSITIO TO MOTION TO
U.S. BANK TRUST NATIONAL ASSOCIATION,                                       DISMISS ACTION
NOT IN ITS INDIVIDUAL CAPACITY BUT
SOLELY AS OWNER TRUSTEE FOR LEGACY                                       Case No. 19-CV-8403-VB
MORTGAGE ASSET TRUST 2018-GS1, MTGLQ
INVESTORS, LP, and RUSHMORE LOAN
MANAGEMENT SERVICES LLC,

                                                Defendants.
-------------------------------------------------------------------X

        Érina Fitzgerald, an attorney admitted to practice law in the State of New York, hereby

affirms the following under the penalties of perjury:

        1.       I am an associate of Knuckles, Komosinski & Manfro, LLP, attorneys for

Rushmore Loan Management Services LLC, as servicer for U.S. Bank Trust National Association,

not in its individual capacity but solely as owner trustee for Legacy Mortgage Asset Trust 2018-

GS1 (hereinafter, the “Defendants”), and as such I am fully familiar with the facts and

circumstances giving rise to the instant matter. The facts set forth herein are based upon my review

of the files maintained by my office, and documents received from the Defendant.

        2.       I submit this affirmation in reply to Opposition filed by Johnathan Kuhl (the

“Plaintiff”) to Defendants’ Motion for an Order dismissing the instant complaint pursuant to

Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), with prejudice, and for such other and

further relief as this Court deems just and proper.
            Case 7:19-cv-08403-VB Document 28 Filed 01/16/20 Page 2 of 5




a. Plaintiff’s “First Cause of Action” alleging improper notice of transfer should be
   dismissed, as Defendant’s properly provided requisite notice

       3.      Plaintiff alleges that Defendants violated 15 U.S.C. § 1641, which dictates that

“not later than 30 days after the date on which a mortgage loan is sold or otherwise transferred or

assigned to a third party, the creditor that is the new owner or assignee of the debt shall notify the

borrower in writing of such transfer”, stating that Defendants failed to provide said notice. 15

U.S.C. § 1641(g)(1). (See Plaintiff’s Opposition to Motion to Dismiss, Docket No. 25.)

       4.      The fact that Plaintiff alleges failure to provide said notice of transfer against

Defendants herein was unclear from the complaint, as Plaintiff refers to both Defendant (U.S.

Bank Trust National Association, not in its individual capacity but solely as owner trustee for

Legacy Mortgage Asset Trust 2018-GS1) and the prior owner and holder of the subject mortgage

(U.S. Bank Trust National Association, not in its individual capacity but solely as owner trustee

for LSF8 Master Participation Trust) generally as “the Trust”. (See Plaintiff’s Complaint, ECF

Document No. 2.)

       5.      Contrary to Plaintiff’s assertion that Defendants failed to provide the requisite

notice, on or about June 11, 2018, a Notice of Sale of Ownership of Mortgage Loan was sent to

the Plaintiff indicting that the Plaintiff’s loan was sold to Defendant (U.S. Bank Trust National

Association, not in its individual capacity but solely as owner trustee for Legacy Mortgage Asset

Trust 2018-GS1) on May 14, 2018. Annexed hereto as Exhibit A is a copy of the

aforementioned Notice provided to Plaintiff.

       6.      As the Notice of Sale of Ownership of Mortgage Loan was sent to the Plaintiff

within thirty days of the transfer of the subject mortgage loan, Defendants clearly complied with

15 U.S.C. § 1641 and the Plaintiff’s “First Cause of Action” should be dismissed.



                                                  2
            Case 7:19-cv-08403-VB Document 28 Filed 01/16/20 Page 3 of 5




       7.      Notwithstanding the aforementioned, the statute of limitations for Plaintiff’s claim

of a violation of 15 U.S.C. § 1641 is one year from the date of the alleged violation. 15 U.S.C. §

1640; see also: Johnson v. Scala, No. 05-CV-5529, 2007 U.S. Dist. LEXIS 73442, 2007 WL

2852758, at *3 (S.D.N.Y. Oct. 1, 2007); Grimes v. Fremont Gen. Corp., 785 F. Supp. 2d 269,

285, 2011 U.S. Dist. LEXIS 57149, *34 (S.D.N.Y. March 31, 2011); and Alexander v.

Nationstar Mortgage, LLC, 2017 U.S. Dist. LEXIS 211054, *5 (S.D.N.Y. Dec. 22, 2017).

Accordingly, the statute of limitations for Plaintiff’s claim began to run on June 13, 2018 – thirty

days after the transfer of the Plaintiff’s mortgage loan – and therefore expired on June 13, 2019.

As such, the Plaintiff’s complaint filed on September 10, 2019, falls outside the statutory period

for such claim under 15 U.S.C. § 1641, and should be dismissed.

b. Plaintiff’s “Third and Fourth Causes of Action” should be dismissed as the issues raised
by the Plaintiff are properly before the New York State Supreme Court

       8.      Plaintiff’s “Third and Fourth Causes of Action” confirm that the Plaintiff has

received a substantial portion of the insurance proceeds from the Defendant, and that the

repair/reconstruction work remains incomplete, and accordingly requests that decision on the

Plaintiff’s request for insurance proceeds be abated until conclusion of the Foreclosure Action

pending before the New York Supreme Court, County of Dutchess, which action was

commenced prior to the instant proceeding. (See Plaintiff’s Opposition to Motion to Dismiss,

Docket No. 25.)

       9.       As Plaintiff points out, the determination of the application of insurance proceeds

is currently pending in the Foreclosure Action, which is scheduled for a settlement conference on

January 21, 2020. Annexed hereto as Exhibit B is an updated WebCivil Supreme Appearance

Detail Report. (See also Plaintiff’s Opposition to Motion to Dismiss, Docket No. 25.)



                                                 3
           Case 7:19-cv-08403-VB Document 28 Filed 01/16/20 Page 4 of 5




       10.     Accordingly, by Plaintiff’s own admission, decision on the “Third and Fourth

Causes of Action” is moot, as the issues raised by Plaintiff are currently being resolved in the

separate Foreclosure Action which was commenced prior to the instant proceeding. (See

Plaintiff’s Opposition to Motion to Dismiss, Docket No. 25.)

       11.     Thus, rather than withholding decision on said cause of action pending the

outcome of the Foreclosure Action which is dealing with adjudication of virtually identical

claims by the Plaintiff, the instant proceeding should be dismissed.

       12.     Therefore, the Defendants renew the request to dismiss the Plaintiff’s complaint

pursuant to F.R.C.P. 12(b)(6), as the Plaintiff has failed to state a claim upon which relief can be

granted.

c. Plaintiff’s complaint should be dismissed as Plaintiff does not dispute that insurance
proceeds have been remitted in accordance with the Mortgage and Process Guidelines

       13.     Plaintiff’s Opposition appears to confirm receipt of the payment of insurance

proceeds as set forth in Defendants’ Motion to Dismiss. (See Plaintiff’s Opposition to Motion to

Dismiss, Docket No. 25.; see also: Defendant’s Motion to Dismiss, Docket No. 19 – Exhibit E,

Exhibit F, Exhibit H, Exhibit J, and Exhibit L.) Thus, Plaintiff fails to demonstrate that

Defendants are wrongfully withholding insurance proceeds, and has failed to demonstrate that

the amount in controversy exceeds $75,000.00.

       14.     Thus, as Plaintiff has failed to state a cause of action upon which relief can be

granted and failed to demonstrate that this Court has subject-matter jurisdiction over the instant

controversy, the Defendants renew the request to dismiss the Plaintiff’s complaint pursuant to

F.R.C.P. 12(b)(1) and 12(b)(6).




                                                 4
            Case 7:19-cv-08403-VB Document 28 Filed 01/16/20 Page 5 of 5




          WHEREFORE, based upon the foregoing, the Defendant, Rushmore Loan Management

Services LLC, as servicer for U.S. Bank Trust National Association, not in its individual capacity

but solely as owner trustee for Legacy Mortgage Asset Trust 2018-GS1, requests entry of an

order dismissing the Plaintiff’s complaint pursuant to Federal Rules of Civil Procedure 12(b)(1)

and 12(b)(6), with prejudice; and for such other and further relief as this Court deems just and

proper.

Affirmed: January 16, 2020
          Fishkill, New York

                                             KNUCKLES, KOMOSINSKI & MANFRO, LLP
                                             Attorneys for the Defendants Rushmore Loan
                                             Management Services LLC, and U.S. Bank Trust
                                             National Association, not in its individual capacity
                                             but solely as owner trustee for Legacy Mortgage
                                             Asset Trust 2018-GS1

                                              /s/ Érina Fitzgerald ______________________
                                             ÉRINA FITZGERALD, ESQ.
                                             300 Westage Business Center Drive, Suite 160
                                             Fishkill, New York 12524
                                             (914) 345-3020

                                             Main Office:
                                             565 Taxter Road, Suite 590
                                             Elmsford, New York 10523




                                                 5
